DETAILED ACTION
	Applicant’s response of January 6, 2022 has been fully considered.  Claims 1, 4, 9, 12, 16, 19, 21, and 24 are amended and claims 31 and 32 are added.  Claims 1-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 11, 18, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 11, 18 and 31, since these claims use “means” language, the reservoir seal is limited by the description in the specification.  However, the specification does not limit what this “means” or this structure can be.  Specifically, the specification states in ¶52 that this means can be a plug or a stopper but is “not limited to” a plug or a stopper.  While there is support for the reservoir seal within the specification, the use of means language within the claims and the “not limited to” phrase within the specification is problematic.  Therefore, the meets and bounds of the claim are unclear and the Office cannot be sure as to which structures meet the claim limitation.  
For the purpose of further examination, because these claims are unclear, they have not been further searched on the merits.  Further, in order to overcome this rejection, applicant can omit the use of means language within the claim or specifically limit the definition thereof within the specification, which can raise issues of new matter.  If applicant decides to remove the means 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Prien et al. (US 6,864,046) in view of Andrews et al. (US 2010/0233405).
Regarding claims 1, 6, and 7, Prien et al. teaches a collection vessel for collecting and preserving semen of various animals (Abstract) shown as Figure 2.  This figure shows a first vessel having a collection means (22) at the upper end of the first vessel and a reservoir at the lower end of the first vessel, wherein the collection means is configured to facilitate flow by gravity of the biological fluid into the reservoir, and the reservoir has an inner surface with comes into contact with the biological fluid (see, Figure 2).  
Prien et al. does not teach that the vessel having the collection means and reservoir is made of a blend of a polymer and an antioxidant, wherein the antioxidant is present in an amount effective to reduce oxidation damage to the biological fluid.  As for the amount of the antioxidant, the instant specification teaches that this effective amount is 0.1% by weight or less.  Andrews et al. teaches a polymer blend composition comprising at least one polyester, such as polyethylene terephthalate (¶48), and at least one polyamide; and a combination of one or more 
Regarding claim 2, while Prien et al. does not disclose that the collection vessel contains a lid, the website provided by applicant for the use of the ProteX container on the Reproductive Solutions website does show the collection vessel of Prien et al. containing a lid (the website references the above cited patent to Prien et al.).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add a lid to the collection vessel and would have been motivated to do so in order to protect the sample from spilling.
Regarding claim 8, since the inner surface of the container is formed of the polymer and antioxidant composition, the antioxidant is considered physically bonded thereto.

Claims 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Prien et al. (US 6,864,046) in view of Andrews et al. (US 2010/0233405).
Regarding claims 9 and 14, Prien et al. teaches a collection vessel for collecting and preserving semen of various animals (Abstract) shown as Figure 2.  This figure shows a first vessel having a collection means (22) at the upper end of the first vessel and a reservoir at the lower end of the first vessel, wherein the collection means is configured to facilitate flow by see, Figure 2).  
Prien et al. does not teach that the vessel having the collection means and reservoir is made of a blend of a polymer and an antioxidant, wherein the antioxidant is present in an amount effective to reduce oxidation damage to the biological fluid.  As for the amount of the antioxidant, the instant specification teaches that this effective amount is 0.1% by weight or less.  Andrews et al. teaches a polymer blend composition comprising at least one polyester, such as polyethylene terephthalate (¶48), and at least one polyamide; and a combination of one or more compounds selected from aldehyde scavengers and one or more compounds selected from phenolic antioxidants, organic phosphorus stabilizers and lactone stabilizers (¶18-22).  The aldehyde scavenger compound are for example dialkyl hydroxylamines (¶62), the phenolic antioxidants are the same as those listed in the instant specification and therefore will have a melting point of greater than or equal to 60° C (¶67-92), and the organic phosphorous stabilizers are phosphite and phosphonite compounds (¶95).  Andrews et al. teaches that each of the antioxidants/stabilizers are present in from about 0.01 to about 5% by weight, based on the weight of the polyester and polyamide (¶119).  Andrews et al. also teaches that this polymer composition is suitable for making containers with good barrier and mechanical properties (¶15).  Prien et al. and Andrews et al. are analogous art because they are from the same field of endeavor, namely that of containers for holding various substances.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to make the container, as taught by Prien et al., from the composition, as taught by Andrews et al., and would have been motivated to do so because Andrews teaches that the polymer composition forms containers which have good barrier and mechanical properties and those are the characteristics one would want in the container of Prien et al.
Regarding claim 10, while Prien et al. does not disclose that the collection vessel contains a lid, the website provided by applicant for the use of the ProteX container on the Reproductive Solutions website does show the collection vessel of Prien et al. containing a lid (the website references the above cited patent to Prien et al.).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add a lid to the collection vessel and would have been motivated to do so in order to protect the sample from spilling.
Regarding claim 15, since the inner surface of the container is formed of the polymer and antioxidant composition, the antioxidant is considered physically bonded thereto.

Claims 16, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Prien et al. (US 6,864,046) in view of Andrews et al. (US 2010/0233405).
Regarding claims 16 and 21-23, Prien et al. teaches a collection vessel for collecting and preserving semen of various animals (Abstract) shown as Figure 2.  This figure shows a first vessel having a collection means (22) at the upper end of the first vessel and a reservoir at the lower end of the first vessel, wherein the collection means is configured to facilitate flow by gravity of the biological fluid into the reservoir, and the reservoir has an inner surface with comes into contact with the biological fluid (see, Figure 2).  
Prien et al. does not teach that the vessel having the collection means and reservoir is made of a blend of a polymer and an antioxidant, wherein the antioxidant is present in an amount effective to reduce oxidation damage to the biological fluid.  As for the amount of the antioxidant, the instant specification teaches that this effective amount is 0.1% by weight or less.  Andrews et al. teaches a polymer blend composition comprising at least one polyester, such as polyethylene terephthalate (¶48), and at least one polyamide; and a combination of one or more compounds selected from aldehyde scavengers and one or more compounds selected from phenolic antioxidants, organic phosphorus stabilizers and lactone stabilizers (¶18-22).  The aldehyde scavenger compound are for example dialkyl hydroxylamines (¶62), the phenolic antioxidants are the same as those listed in the instant specification and therefore will have a melting point of greater than or equal to 60° C (¶67-92), and the organic phosphorous stabilizers are phosphite and phosphonite compounds (¶95).  Andrews et al. teaches that each of the antioxidants/stabilizers are present in from about 0.01 to about 5% by weight, based on the weight of the polyester and polyamide (¶119).  Andrews et al. also teaches that this polymer composition is suitable for making containers with good barrier and mechanical properties (¶15).  Prien et al. and Andrews et al. are analogous art because they are from the same field of endeavor, namely that of containers for holding various substances.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to make the container, as taught by Prien et al., from the composition, as taught by Andrews et al., and would have been motivated to do so because Andrews teaches that the polymer composition 
Regarding claim 17, while Prien et al. does not disclose that the collection vessel contains a lid, the website provided by applicant for the use of the ProteX container on the Reproductive Solutions website does show the collection vessel of Prien et al. containing a lid (the website references the above cited patent to Prien et al.).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add a lid to the collection vessel and would have been motivated to do so in order to protect the sample from spilling.

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prien et al. (US 6,864,046) in view of Andrews et al. (US 2010/0233405) as applied to claims 1, 9, and 16 above.
Prien et al. and Andrews et al. teach the apparatus of claims 1, 9, and 16 as set forth above.  Prien et al. does not teach that the apparatus has a reservoir with a first inner surface that comprises geometric surface features suited to increase the ratio of the area of the first inner surface to the volume defined by the first inner surface area.  It is known in the art of containers that forming protrusions or depressions on the inner surface of a container increases the surface area to volume ratio of the container (see, Ootani ¶71 (WO 2020/004590; US 2021/0276007) or Choltco-Devlin et al. ¶29 (US 2017/0325607)).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add geometric surface features to the inner surface of the apparatus and would have been motivated to do so in order to provide more access for the antioxidant to come in contact with the collected sample.

Claims 24, 25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Prien et al. (US 6,864,046) in view of Andrews et al. (US 2010/0233405).  
Regarding claims 24, 25 and 30, Prien et al. teaches a collection vessel for collecting and preserving semen of various animals (Abstract) shown as Figure 2.  This figure shows a first vessel having a collection means (22) at the upper end of the first vessel and a reservoir at the lower end of the first vessel, wherein the collection means is configured to facilitate flow by gravity of the biological fluid into the reservoir, and the reservoir has an inner surface with comes into contact with the biological fluid (see, Figure 2).  

Regarding claim 29, while Prien et al. does not disclose that the collection vessel contains a lid, the website provided by applicant for the use of the ProteX container on the Reproductive Solutions website does show the collection vessel of Prien et al. containing a lid (the website references the above cited patent to Prien et al.).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add a lid to the collection vessel and would have been motivated to do so in order to protect the sample from spilling.

Allowable Subject Matter
Claims 4, 12, 19, 26-28, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4, 12, 19, and 32, each of these claims is directed to the first vessel being inserted into a second vessel, wherein each has an upper edge and wherein the edges are substantially congruent.  While Prien et al. teaches a second vessel containing the first vessel, the upper edges are not taught to be substantially congruent.  None of the other prior art of record teaches this limitation or renders it obvious.  Therefore, these claims contain allowable subject matter.
Regarding claims 26-28, these claims require that the antioxidant be a sterically hindered amine.  None of the prior art of record teaches or renders obvious a container as claimed made of the composition as claimed including amounts thereof.  Therefore, these claims contain allowable subject matter.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767